***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            SUSANNE P. WAHBA v. JPMORGAN
                  CHASE BANK, N.A.
                      (AC 42389)
                        Lavine, Alvord and Harper, Js.

                                    Syllabus

The plaintiff sought to recover damages from the defendant bank for viola-
    tions of the Connecticut Unfair Trade Practices Act (CUTPA) (§ 42-110a
    et seq.) that she alleged occurred in its handling of the modification
    process with respect to her mortgage. The plaintiff had obtained a
    mortgage loan from W Co. that was secured by certain real property.
    The plaintiff and W Co. thereafter engaged in discussions regarding a
    mortgage modification and eventually reached an agreement. A few days
    prior to the consummation of the modification agreement, W Co.’s assets,
    including the plaintiff’s existing loan, were acquired by the defendant
    after W Co. was deemed a failed financial institution and was taken over
    by the Federal Deposit Insurance Corporation. The plaintiff continued
    to submit applications for various loan modifications or programs but
    failed to obtain new loan terms until several years later, when the
    plaintiff and the defendant executed a new loan agreement. The plaintiff
    commenced the present action alleging that the defendant engaged in
    deceptive and unfair trade practices with respect to the loan modification
    process and the defendant filed a counterclaim, seeking to foreclose on
    the mortgage. After a jury trial, the jury found in favor of the defendant
    on the plaintiff’s CUTPA claim. After a bench trial on the counterclaim,
    the court found in favor of the defendant and rendered a judgment of
    strict foreclosure. From the judgment, the plaintiff appealed to this
    court. Held:
1. This court declined to review the plaintiff’s claim of error as to the
    trial court’s judgment of strict foreclosure, the plaintiff having failed to
    adequately brief that claim; the plaintiff’s briefs contained no citation
    to any evidentiary rulings made within the bench trial on the defendant’s
    foreclosure counterclaim that the plaintiff claims were in error and,
    therefore, any claim that the judgment of strict foreclosure was made
    in error was deemed abandoned.
2. The plaintiff’s claim that the trial court improperly granted the defendant’s
    motion in limine to preclude evidence of W Co.’s conduct pertaining to
    the 2008 modification agreement was dismissed as moot, the plaintiff
    having failed to challenge both of the court’s independent bases for its
    evidentiary ruling; the court granted the motion in limine because W
    Co.’s conduct was not pleaded in the plaintiff’s complaint and because
    the defendant could not be held liable for W Co.’s purported conduct
    without the plaintiff first having exhausted her administrative remedies
    pursuant to the Financial Institutions Reform, Recovery and Enforce-
    ment Act of 1989 (FIRREA) but, on appeal, the plaintiff challenged only
    the court’s interpretation and application of FIRREA and, therefore, this
    court could grant no practical relief to the plaintiff.
3. The trial court did not abuse its discretion in granting the defendant’s
    motion in limine to preclude evidence of a consent order between the
    defendant and the federal government on the basis that it was not
    relevant to the pleadings: the consent order made no reference to the
    plaintiff or her mortgage loan and the plaintiff did not allege in her
    pleadings the activity of the defendant that the government had identified
    as being improper; moreover, because the plaintiff failed to adequately
    brief how the preclusion of two other documents was harmful, this
    court declined to consider the plaintiff’s claim of error as to the court’s
    evidentiary ruling regarding these two documents.
4. The trial court did not abuse its discretion in denying the plaintiff’s request
    to amend her complaint; the request to amend was filed the morning
    that the jury trial was to begin and the court noted its concern that
    allowing the amendment would cause an undue delay of the trial due
    it its substantial changes to the pleadings.
         Argued February 10—officially released October 20, 2020
                     Procedural History

   Action to recover damages for violations of the Con-
necticut Unfair Trade Practices Act, and for other relief,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the defendant filed a counter-
claim seeking to foreclose a mortgage on certain real
property owned by the plaintiff; thereafter, the court,
Povodator, J., granted the defendant’s motions in limine
to preclude certain evidence and denied the plaintiff’s
request to amend her complaint; subsequently, the
plaintiff’s claim was tried to the jury before Povodator,
J.; verdict for the defendant; thereafter, the defendant’s
counterclaim was tried to the court, Povodator, J.; judg-
ment for the defendant on the complaint and on the
counterclaim, from which the plaintiff appealed to this
court. Appeal dismissed in part; affirmed.
  Thomas P. Willcutts, for the appellant (plaintiff).
  Brian D. Rich, for the appellee (defendant).
                          Opinion

   ALVORD, J. The plaintiff, Susanne P. Wahba, appeals
from the judgment of the trial court rendered in favor
of the defendant, JPMorgan Chase Bank, N.A., after a
jury trial on the plaintiff’s complaint and a court trial on
the defendant’s counterclaim.1 On appeal, the plaintiff
claims that the court improperly (1) granted the defen-
dant’s March 15, 2017 motion in limine precluding evi-
dence regarding a 2008 modification agreement (March
15 motion in limine), (2) granted the defendant’s March
16, 2017 motion in limine precluding evidence regarding
government regulatory action taken against the defen-
dant (March 16 motion in limine), and (3) denied the
plaintiff’s request to amend her complaint. We dismiss
the plaintiff’s first claim as moot because the plaintiff
has not challenged both of the trial court’s bases for
its evidentiary ruling. With regard to the plaintiff’s
remaining claims, we affirm the judgment of the trial
court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. In the 1970s, the
plaintiff and her husband purchased property located
at 111 Byram Shore Road, Greenwich, which has been
subject to different mortgages over the years.2 Prior to
any involvement by the defendant, the plaintiff had most
recently obtained a mortgage loan from Washington
Mutual (WaMu) in 2003.
  In 2008, immediately before WaMu was determined
to be a failed financial institution and was taken over
by the Federal Deposit Insurance Corporation (FDIC),
there had been discussions between the plaintiff and
WaMu and an application for a new loan arrangement
with WaMu. On September 25, 2008, the defendant
acquired the assets of WaMu from the FDIC, including
the existing loan to the plaintiff. On September 29, 2008,
within four days of the defendant’s acquisition of the
plaintiff’s mortgage, the plaintiff and the defendant con-
summated a modification agreement (2008 modification
agreement), which, inter alia, raised the fixed interest
rate of the existing WaMu note.
  Following the execution of the 2008 modification
agreement, the plaintiff submitted to the defendant
three applications for various loan modifications or pro-
grams between 2008 and 2012, seeking more advanta-
geous terms for her mortgage loan. She failed to obtain
approval of new loan terms until August 29, 2012, when
the plaintiff and the defendant executed the currently
operative loan agreement.
  The plaintiff commenced this action in September,
2013, alleging that the defendant engaged in deceptive
and unfair trade practices in violation of the Connecti-
cut Unfair Trade Practices Act (CUTPA), General Stat-
utes § 42-110b et seq.3 The plaintiff’s CUTPA claim
against the defendant was tried to the jury in March,
2017. At trial, the plaintiff presented two arguments in
support of her claim. First, the plaintiff argued that the
defendant modified the WaMu note, pursuant to the
terms of the 2008 modification agreement, knowing that
the plaintiff had been induced to sign the agreement
on the basis of false and deceptive representations,
namely, that the 2008 modification agreement was a
necessary precondition for the plaintiff to qualify for
more favorable mortgage modification terms. Second,
the plaintiff argued that the defendant engaged in a
deceptive mortgage modification scheme that was
designed to purposefully extend the modification pro-
cess without any intention of finalizing a favorable mod-
ification agreement. The jury returned a verdict for the
defendant, finding that the plaintiff failed to prove that
the defendant violated CUTPA.
  This appeal stems from the court’s rulings on several
motions filed on the eve of trial.4 On appeal, the plaintiff
challenges the court’s rulings on (1) the defendant’s
March 15 motion in limine seeking to preclude evidence
regarding the conduct of WaMu pertaining to the 2008
modification agreement, (2) the defendant’s March 16
motion in limine seeking to preclude evidence regarding
government regulatory action taken against the defen-
dant, and (3) the plaintiff’s March 16, 2017 request to
amend her complaint seeking to include allegations con-
cerning the conduct of WaMu pertaining to the 2008
modification agreement. Additional facts and proce-
dural history will be set forth as necessary.
                             I
   The plaintiff’s first claim on appeal is that the court
improperly granted the defendant’s March 15 motion
in limine precluding evidence of WaMu’s conduct per-
taining to the 2008 modification agreement.5 We con-
clude that this claim is moot because the plaintiff has
not challenged both of the trial court’s bases for its
evidentiary ruling.
   Our review of the record indicates that the court
granted the defendant’s March 15 motion in limine on
two independent bases: (1) WaMu’s conduct pertaining
to the 2008 modification agreement was not pleaded in
the plaintiff’s complaint; and (2) WaMu’s conduct was
not relevant because, under the Financial Institutions
Reform, Recovery and Enforcement Act of 1989 (FIR-
REA), 12 U.S.C. § 1821 (d) (2018), the defendant cannot
be held liable for the purported conduct of WaMu with-
out the plaintiff first exhausting her administrative rem-
edies.6 The defendant’s March 15 motion in limine was
argued before the court on March 16 and 17, 2017.
On March 17, 2017, the court stated its concerns with
admitting the evidence of WaMu’s conduct pertaining
to the 2008 modification agreement as follows: ‘‘Aside
from the fact that none of this is in the [c]omplaint
. . . I also have a problem . . . about FIRREA . . .
having a requirement that before you can assert a claim
against a successor, whether it’s the FDIC or the bank
that takes over, you need to go through the administra-
tive process.’’ Ultimately, the court found that ‘‘[t]here
[was] nothing [alleged] in the complaint that suggested
anything about antecedent conduct during the life of
WaMu’’ and, accordingly, precluded evidence of the
plaintiff’s discussions with WaMu preliminary to the
2008 modification agreement.
   ‘‘Where an appellant fails to challenge all bases for
a trial court’s adverse ruling on [her] claim, even if this
court were to agree with the appellant on the issues
that [she] does raise, we still would not be able to
provide [her] any relief in light of the binding adverse
finding[s] [not raised] with respect to those claims. . . .
Therefore, when an appellant challenges a trial court’s
adverse ruling, but does not challenge all independent
bases for that ruling, the appeal is moot.’’ (Citation
omitted; internal quotation marks omitted.) State v. Les-
ter, 324 Conn. 519, 526–27, 153 A.3d 647 (2017).
  On appeal, the plaintiff argues only that the court’s
interpretation and application of FIRREA in granting
the defendant’s March 15 motion in limine was in error.7
The plaintiff does not challenge the trial court’s exclu-
sion of evidence on the basis that it was not pleaded
in the complaint.8 Because the plaintiff on appeal has
not challenged one of the two independent bases for
the trial court’s exclusion of the evidence, even if this
court were to conclude that the trial court improperly
applied FIRREA, we can grant no practical relief to
the plaintiff. See State v. Lester, supra, 324 Conn. 528.
Accordingly, we conclude that the plaintiff’s claim is
moot and this court lacks subject matter jurisdiction
to consider it.
                            II
   The plaintiff’s second claim on appeal is that the court
improperly granted the defendant’s March 16 motion
in limine precluding evidence regarding government
regulatory action taken against the defendant. The
plaintiff argues that such evidence was improperly pre-
cluded because it is relevant to the defendant’s decision
to approve the plaintiff’s requested loan modification
in August, 2012.9 The defendant contends that the court
properly precluded the evidence because it lacks rele-
vance to the plaintiff’s specific claims, would cause
undue prejudice to the defendant, and lacks any proba-
tive value relative to the claims or defenses in this case.
We agree with the defendant that the court properly
granted its March 16 motion in limine.
  The following additional facts and procedural history
are relevant to this claim. After the 2008 modification
agreement and until 2012, the plaintiff submitted to the
defendant three unsuccessful applications for various
modifications or programs, seeking more advantageous
terms for her mortgage loan. On the first occasion, the
defendant told the plaintiff that her income was too
high to qualify for a program to which she had applied.
On the second occasion, substantially later in time, the
defendant told the plaintiff that her income was too low
to qualify. On the third occasion, ‘‘senior management’’
initially instructed that the plaintiff’s application be
denied and, several months later, the plaintiff’s mort-
gage loan had been referred out to pursue foreclosure
proceedings. However, the defendant ultimately
approved the plaintiff’s request for a modification in
August, 2012 ‘‘per management.’’ On August 29, 2012,
the plaintiff and the defendant executed the currently
operative loan agreement.
   At trial, the plaintiff included on her exhibit list an
April 13, 2011 consent order (consent order) between
the defendant and the United States Department of the
Treasury, Office of the Comptroller of the Currency,
under which the defendant ‘‘committed to taking all
necessary and appropriate steps to remedy the deficien-
cies and unsafe or unsound practices identified by the
[Office of the Comptroller of the Currency], and to
enhance the [defendant’s] residential mortgage servic-
ing and foreclosure processes.’’ One such step, the fore-
closure review, required the defendant to ‘‘retain an
independent consultant . . . to conduct an indepen-
dent review of certain residential foreclosure actions
regarding individual borrowers with respect to the
[defendant’s] mortgage servicing portfolio . . . includ-
[ing] residential foreclosure actions or proceedings
. . . for loans serviced by the [defendant] . . . that
have been pending at any time from January 1, 2009
to December 31, 2010 . . . .’’ Among other things, the
independent consultant was charged with determining
‘‘whether any errors, misrepresentations, or other defi-
ciencies identified in the [f]oreclosure [r]eview resulted
in financial injury to the borrower,’’ which would
require the defendant to submit ‘‘a plan, acceptable
to the [Office of the Comptroller of the Currency] to
remediate all financial injury to borrowers caused by
any errors, misrepresentations or other deficiencies
identified . . . .’’10
   On March 16, 2017, the defendant filed a motion in
limine seeking to preclude the plaintiff from offering
into evidence three documents: (1) the consent order,
(2) an FDIC press release, and (3) a printout of a website
posting from the Department of the Treasury relating
to the Troubled Asset Relief Program, as well as any
other similar document or testimony relating to govern-
ment regulatory action taken against the defendant. On
March 17, 2017, the court heard oral argument on the
defendant’s March 16 motion in limine. The court found
that, so far as the plaintiff stated in her argument, such
evidence was not relevant to the plaintiff’s claims. The
court granted the defendant’s March 16 motion in limine
without prejudice to the plaintiff seeking review of that
ruling as the evidence was presented at trial.
   We first set forth our standard of review. ‘‘A trial
court may entertain a motion in limine made by either
party regarding the admission or exclusion of antici-
pated evidence. . . . The judicial authority may grant
the relief sought in the motion or other relief as it may
deem appropriate, may deny the motion with or without
prejudice to its later renewal, or may reserve decision
thereon until a later time in the proceeding. . . . [T]he
motion in limine . . . has generally been used in Con-
necticut courts to invoke a trial judge’s inherent discre-
tionary powers to control proceedings, exclude evi-
dence, and prevent occurrences that might
unnecessarily prejudice the right of any party to a fair
trial. . . . The trial court’s ruling on evidentiary mat-
ters will be overturned only upon a showing of a clear
abuse of the court’s discretion. . . . We will make
every reasonable presumption in favor of upholding the
trial court’s ruling, and only upset it for a manifest
abuse of discretion. . . . [Thus, our] review of such
rulings is limited to the questions of whether the trial
court correctly applied the law and reasonably could
have reached the conclusion that it did.’’ (Citation omit-
ted; internal quotation marks omitted.) McBurney v.
Paquin, 302 Conn. 359, 377–78, 28 A.3d 272 (2011).
   ‘‘[E]vidence is admissible only if it is relevant. . . .
Relevant evidence is evidence that has a logical ten-
dency to aid the trier in the determination of an issue.
. . . One fact is relevant to another if in the common
course of events the existence of one, alone or with
other facts, renders the existence of the other either
more certain or more probable. . . . Evidence is irrele-
vant or too remote if there is such a want of open and
visible connection between the evidentiary and princi-
pal facts that, all things considered, the former is not
worthy or safe to be admitted in the proof of the latter.
. . . The proffering party bears the burden of establish-
ing [relevance].’’ (Citation omitted; internal quotation
marks omitted.) Id., 378.
   Before turning to the plaintiff’s arguments, we note
that in her appellate brief the plaintiff claims harmful
error only as to the court’s preclusion of the consent
order and the related communications pertaining to
the foreclosure review. The plaintiff’s brief does not
adequately set forth an analysis of how the court’s pre-
clusion of evidence of the two other documents, an
FDIC press release or a printout of a website posting
from the Department of the Treasury, affected the final
result of the proceeding. ‘‘[B]efore a party is entitled
to a new trial because of an erroneous evidentiary rul-
ing, he or she has the burden of demonstrating that the
error was harmful. . . . The harmless error standard
in a civil case is whether the improper ruling would
likely affect the result. . . . When judging the likely
effect of such a trial court ruling, the reviewing court
is constrained to make its determination on the basis
of the printed record before it. . . . In the absence of
a showing that the [excluded] evidence would have
affected the final result, its exclusion is harmless.’’
(Internal quotation marks omitted.) Lane v. Cashman,
179 Conn. App. 394, 435, 180 A.3d 13 (2018). Faced with
the plaintiff’s failure to adequately brief how the court’s
exclusion of evidence of an FDIC press release or a
printout of a website posting from the Department of
the Treasury was harmful, we therefore decline to con-
sider the plaintiff’s claim of error related to the chal-
lenged evidentiary ruling. See Lane v. Cashman, supra,
435. Accordingly, we only consider the plaintiff’s claim
as to the court’s ruling on the consent order.
   By its terms, the consent order made no reference
to the plaintiff or to her mortgage loan. During oral
argument on the defendant’s March 16 motion in limine,
the court noted that regardless of whether the Office
of the Comptroller of the Currency identified some defi-
ciencies in the defendant’s loan servicing at large, it
bears no relevance to whether there were any such
deficiencies in the defendant’s servicing of the plaintiff’s
mortgage loan. Although the plaintiff had applied, on
the basis of the status of her mortgage loan and the
defendant’s handling of the same, to collect on any
deficiencies identified by the Office of the Comptroller
of the Currency during the foreclosure review process,
the plaintiff was not notified of her eligibility and in
receipt of compensation until April 26, 2013—approxi-
mately eight months after the plaintiff and the defendant
executed the currently operative loan agreement in
August, 2012. Furthermore, the court found that the
plaintiff did not allege in her pleadings the significant
activity that the Department of the Treasury identified
as being improper, namely, that the defendant deviated
from loan documents. ‘‘What is in issue is determined
by the pleadings and, once they have been filed, the
evidence proffered must be relevant to the issues raised
in the pleadings.’’ (Internal quotation marks omitted.)
KMK Insulation, Inc. v. A. Prete & Son Construction
Co., 49 Conn. App. 522, 527–28, 715 A.2d 799 (1998).
The court properly precluded the consent order on the
basis that it was not relevant to the pleadings. We there-
fore find no abuse of discretion in the court’s ruling
granting the defendant’s March 16 motion in limine.
                            III
   The plaintiff’s third claim on appeal is that the court
improperly denied the plaintiff’s request to amend her
complaint, which sought to include allegations concern-
ing WaMu’s conduct pertaining to the 2008 modification
agreement. Specifically, the plaintiff argues that,
because it was apparent to the defendant that at least
a portion of the plaintiff’s claim rested on WaMu’s con-
duct pertaining to the foundation of the 2008 modifica-
tion agreement, the requested amendment did not
unfairly prejudice the defendant and, therefore, the
court improperly denied her request to amend. The
defendant responds that the court properly denied the
plaintiff’s request to amend as the amendment sought
to include new allegations relating to the 2008 modifica-
tion agreement at a belated stage of trial. We agree
with the defendant that the court properly denied the
plaintiff’s request to amend her complaint.
   The following additional facts and procedural history
are relevant to this claim. On the morning of March
16, 2017, after jury selection had been completed and
immediately prior to anticipated opening statements
and the presentation of evidence, the plaintiff filed a
request to amend her complaint. On that morning, the
court heard oral argument on the request. The plaintiff’s
requested amendment sought to include, inter alia, alle-
gations concerning the communications leading up to
the 2008 modification agreement. Specifically, the plain-
tiff’s requested amendment alleged that ‘‘the plaintiff
contacted [WaMu] . . . concerning a possible modifi-
cation of the mortgage . . . . Said communications
continued with [the defendant] upon its acquiring
[WaMu].’’11
   During oral argument on the request to amend, the
plaintiff argued that ‘‘the evidence would be . . . that
essentially the same [WaMu employees] who would
have made representations leading up to the execution
of that [2008 modification agreement] in favor of [the
defendant] were the people who . . . then became [the
defendant’s] employees and continued to be involved
in the execution of that agreement.’’ The plaintiff further
maintained that ‘‘given the facts that lead up to the
signing of that agreement, I think, the elements are
there to have a duty to speak. I think, fraudulent nondis-
closure kicks in when a person makes a representation
that they know is not true and they know is being relied
upon.’’ The court characterized the plaintiff’s amend-
ment as including ‘‘substantial changes’’ to the plead-
ings, articulating a concern for the already selected jury
and a delay of trial. Due, in part, to the court’s need to
hear additional argument on the plaintiff’s request to
amend, the court delayed the start of trial until the next
morning, March 17, 2017.
   On March 17, 2017, the court denied the plaintiff’s
amendment insofar as it concerned the plaintiff’s com-
munications with WaMu leading up to the 2008 modifi-
cation agreement. In so doing, the court stated: ‘‘We
have to get this going. The case is going to start. . . .
The [defendant’s] objection is sustained to the [plain-
tiff’s] amendment. We are dealing with a situation where
we are talking about misrepresentations made by [the
defendant] concerning . . . the [2008 modification
agreement].’’ ‘‘This is what the complaint was and is
. . . staying as.’’
  We first set forth our standard of review. ‘‘Our stan-
dard of review of the [plaintiff’s] claim is well defined.
A trial court’s ruling on a motion of a party to amend
its complaint will be disturbed only on the showing of
a clear abuse of discretion. . . . Whether to allow an
amendment is a matter left to the sound discretion of
the trial court. [An appellate] court will not disturb a
trial court’s ruling on a proposed amendment unless
there has been a clear abuse of that discretion. . . . It
is the [plaintiff’s] burden in this case to demonstrate
that the trial court clearly abused its discretion. . . .
  ‘‘A trial court may allow, in its discretion, an amend-
ment to pleadings before, during, or after trial to con-
form to the proof. . . . Factors to be considered in
passing on a motion to amend are the length of the
delay, fairness to the opposing parties and the negli-
gence, if any, of the party offering the amendment. . . .
The essential tests are whether the ruling of the court
will work an injustice to either the plaintiff or the defen-
dant and whether the granting of the motion will unduly
delay a trial.’’ (Internal quotation marks omitted.)
Billy & Leo, LLC v. Michaelidis, 87 Conn. App. 710,
714, 867 A.2d 119 (2005).
   During oral argument on the plaintiff’s request to
amend her complaint, the court noted its concern for
an undue delay of trial in light of the ‘‘substantial
changes’’ to the pleadings and the defendant’s argument
that the amendment contained wholly new allegations
that would require additional preparation. Although the
plaintiff contends that the defendant was on notice of
the new allegations because of evidence brought out
in discovery, the defendant was not on notice that such
information would be allowed at trial. See Billy & Leo,
LLC v. Michaelidis, supra, 87 Conn. App. 715. ‘‘[T]he
plaintiff filed the motion to amend only a day or two
before the trial was to commence, and such a late
amendment would have prejudiced the defendant in his
case. We can find no reason to conclude that the court
abused its discretion in making that ruling.’’ Id., 715–16;
see Beckman v. Jalich Homes, Inc., 190 Conn. 299,
303, 460 A.2d 488 (1983) (trial court did not abuse its
discretion by denying request to amend that was filed
day before trial and would have added new bases of
liability); see also Connecticut National Bank v. Doug-
las, 221 Conn. 530, 549, 606 A.2d 684 (1992) (‘‘[w]e have
not previously found an abuse of discretion when a
trial court, on the eve of trial, concluded that prejudice
and delay would result from a substantial amendment
to the [pleadings], and we decline to do so in the present
circumstances’’ (internal quotation marks omitted)).
Accordingly, we conclude that the court did not abuse
its discretion in denying the plaintiff’s request to amend
her complaint.
   The appeal is dismissed with respect to the defen-
dant’s March 15, 2017 motion in limine; the judgment
is affirmed and the case is remanded solely for the
purpose of setting new law days.
      In this opinion the other judges concurred.
  1
     The court conducted two trials in this matter and rendered judgment in
favor of the defendant; a jury trial was held in March, 2017 as to the plaintiff’s
claim under the Connecticut Unfair Trade Practices Act (CUTPA), General
Statutes § 42-110a et seq., and a court trial was held in October, 2017 as to the
defendant’s counterclaim seeking foreclosure. In the concluding sentence
of the plaintiff’s principal appellate brief, the plaintiff maintains that ‘‘both
the jury’s verdict [on her complaint] and the court’s judgment on the defen-
dant’s counterclaim, which was substantially linked to the jury’s verdict,
should be set aside and the case remanded for a new trial.’’ The defendant
contends that the plaintiff has failed to brief any claim of error with respect
to the court’s judgment of strict foreclosure. We agree with the defendant
and, accordingly, consider only the plaintiff’s claims of error as to the court’s
judgment with respect to her CUTPA claim.
   ‘‘It is well settled that claims on appeal must be adequately briefed . . . .
Claims that are inadequately briefed generally are considered abandoned.’’
(Citations omitted.) Grimm v. Grimm, 276 Conn. 377, 393, 886 A.2d 391
(2005), cert. denied, 547 U.S. 1148, 126 S. Ct. 2296, 164 L. Ed. 2d 815 (2006).
‘‘Analysis, rather than mere abstract assertion, is required in order to avoid
abandoning an issue by failure to brief the issue properly.’’ (Internal quota-
tion marks omitted.) Ward v. Greene, 267 Conn. 539, 546, 839 A.2d 1259
(2004). The plaintiff’s briefs are limited to challenging the trial court’s orders
granting the defendant’s motions in limine and denying the plaintiff’s request
to amend her complaint, which orders were issued only in connection with
the jury trial. Although the court considered the evidence admitted during
the jury trial and took guidance from the jury’s verdict in adjudicating the
defendant’s counterclaim seeking foreclosure, the court did not accept the
jury’s verdict as determinative of the plaintiff’s equitable defenses in the
court trial. Furthermore, the court expressly allowed the plaintiff to offer
additional evidence during the court trial on the defendant’s counterclaim,
recognizing that considerations regarding the admissibility of evidence
excluded for the purposes of the jury trial might have been different during
the court trial. Because the plaintiff provides no citation to any evidentiary
ruling made within the foreclosure trial that she contends was in error, the
plaintiff’s claim of error as to the trial court’s judgment of strict foreclosure
has been inadequately briefed and, therefore, abandoned.
   2
     The plaintiff’s husband, Mahmoud Wahba, at times was a joint owner of
the property, but not during a time relevant to this appeal. In the defendant’s
counterclaim of strict foreclosure, the following third parties were identified
as junior lienholders on the subject property and named as counterclaim
defendants: Mortgage Electronic Registration Systems, Inc.; Bridge Funding,
Inc.; Dr. Magdy A. Wahba; American Express Centurion Bank; and Midland
Funding, LLC. On May 24, 2016, Dr. Magdy A. Wahba filed an appearance.
On May 26, 2016, the court granted the defendant’s motion for default for
failure to appear against Mortgage Electronic Registration Systems, Inc.,
American Express Centurion Bank, and Midland Funding, LLC. On June 7,
2016, the court granted the defendant’s motion for default for failure to
appear against Bridge Funding, Inc. On February 7, 2017, the court granted
the defendant’s motion for default for failure to disclose defense against Dr.
Magdy A. Wahba. None of those rulings is challenged on appeal. Accordingly,
none of the aforementioned counterclaim defendants is a participating party
in this appeal.
   3
     In count two of the plaintiff’s complaint, she also sought to have the
court quiet title to the property, but the court entered summary judgment
in favor of the defendant on that count. The plaintiff does not challenge
that decision on appeal.
   4
     The parties filed the motions after jury selection had been completed.
The jury trial on the plaintiff’s CUTPA claim was scheduled to begin on
March 16, 2017. On that morning, the court heard oral argument on the
motions immediately prior to the scheduled start of trial. Due, in part, to
the court’s need to hear additional argument on the parties’ motions, the
court delayed the start of trial until the next morning, March 17, 2017.
   5
     The defendant’s March 15 motion in limine sought to preclude evidence
of the foundation of the 2008 modification agreement, namely, negotiations
by and between the plaintiff and WaMu.
   6
     ‘‘FIRREA provides an administrative review process for all claims
asserted against assets of a failed institution. . . . The administrative review
process provided by FIRREA is a prerequisite to judicial review.’’ Aber-
Shukofsky v. JPMorgan Chase & Co., 755 F. Supp. 2d 441, 445 (E.D.N.Y.
2010).
   Title 12 of the United States Code, § 1821 (d) (13) (D), provides: ‘‘Except as
otherwise provided in this subsection, no court shall have jurisdiction over—
   ‘‘(i) any claim or action for payment from, or any action seeking a determi-
nation of rights with respect to, the assets of any depository institution for
which the Corporation has been appointed receiver, including assets which
the Corporation may acquire from itself as such receiver; or
   ‘‘(ii) any claim relating to any act or omission of such institution or
the Corporation as receiver.’’ (Emphasis added.)
   ‘‘Given FIRREA’s clear language, the Second Circuit has consistently held
that courts lack subject matter jurisdiction to hear a claim against a failed
bank taken into receivership by the FDIC unless the plaintiff has exhausted
the administrative claims process.’’ Aber-Shukofsky v. JPMorgan Chase &
Co., supra, 446.
   7
     In her principal appellate brief, the plaintiff also suggested that the
defendant employed ‘‘trial by ambush’’ tactics in timing its March 15 motion
in limine and injecting FIRREA into the case. The plaintiff expressly aban-
doned that claim at oral argument before this court. Therefore, we do not
consider that claim. See Cunningham v. Commissioner of Correction, 195
Conn. App. 63, 65 n.1, 223 A.3d 85 (2019), cert. denied, 334 Conn. 920, 222
A.3d 514 (2020).
   8
     In her brief, the plaintiff contends that the defendant’s March 15 motion
in limine did not argue that evidence concerning WaMu should be precluded
because it was not properly within the scope of the allegations of the
plaintiff’s complaint and only sought to preclude such evidence on the basis
of FIRREA. The plaintiff states that, in light of the arguments or lack thereof
presented in the defendant’s March 15 motion in limine, it is her understand-
ing and position that the WaMu evidence was precluded on the sole basis
of FIRREA. The record reveals that the plaintiff’s understanding and position
is incorrect. First, during oral argument on the March 15 motion in limine,
the defendant objected to the plaintiff offering evidence of the plaintiff’s
discussions with WaMu predating the 2008 modification agreement on the
ground that such evidence was not within the allegations of the plaintiff’s
complaint. Second, the court expressly stated in its ruling that ‘‘[t]here [was]
nothing [alleged] in the [plaintiff’s] complaint that suggested anything about
antecedent conduct during the life of WaMu.’’
   9
     In her objection to the defendant’s March 16 motion in limine, the plaintiff
also argued that such evidence is relevant to ‘‘the public policy that was
adopted by our government in the aftermath of the banking/mortgage crisis
of 2008 and whether or not the defendant engaged in conduct that was . . .
violative of the public policy considerations attaching to the parties’ deal-
ings.’’ At trial, however, the court provided a charge to the jury on public
policy as follows: ‘‘With respect to mortgage modifications specifically,
public policy requires a mortgage servicer to treat a borrower fairly during
the course of the modification process. Further during this period of time,
there was an evolving policy encouraging solutions to homeowner mortgage
problems that did not require foreclosure.’’ The plaintiff does not challenge
the propriety of this charge on appeal.
   10
      In 2013, the defendant entered into an agreement with the Office of
Comptroller of the Currency and the Board of Governors of the Federal
Reserve System, resolving the foreclosure review required by regulators.
Thereafter, the plaintiff was notified that she was eligible to receive a pay-
ment as a result of that agreement. By letter dated April 26, 2013, the plaintiff
received a payment of $500, an amount determined by regulators ‘‘based
on the stage of [the plaintiff’s] foreclosure process and other considerations
related to [her] foreclosure.’’
   11
      The plaintiff’s original complaint alleged: ‘‘After the plaintiff skipped
three months of payments on her mortgage, as instructed by [the defendant]
in order to qualify for a mortgage modification, [the defendant] informed
the plaintiff that she was in default of her mortgage and [the defendant]
threatened that if [the plaintiff] did not accept [the 2008 modification agree-
ment], then it would pursue foreclosure proceedings against the property.
Under the threat of foreclosure, the plaintiff [entered into the 2008 modifica-
tion agreement], as demanded by [the defendant], while continuing to negoti-
ate with [the defendant] for a mortgage modification . . . consistent with
[the defendant’s] original representations concerning the benefits available
for the plaintiff in pursuing [the 2008] mortgage modification . . . .’’ Nota-
bly, the plaintiff’s original complaint made no reference to WaMu’s conduct
pertaining to the 2008 modification agreement.